The decision is erroneous for two reasons. The danger was so obvious that appellee discovered and avoided it. He does *Page 914 
not claim to have fallen into the hole in the floor, but says he slipped on damp grass or hay and injured himself with a tie. His own negligence was the proximate cause. The rule announced by the majority goes beyond the holding in Chicago, Rock Island  Pacific Railway Company v. Lewis, 103 Ark. 99, 145 S.W. 898. In that case the injured man actually fell through a hole.